UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4125


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ERNESTO WILLIAMS POLLARD,

                  Defendant - Appellant.



                              No. 14-4151


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RUBEN DUTERVIL,

                  Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:13-cr-00037-WO-1; 1:13-cr-00037-
WO-2)


Submitted:   October 15, 2014               Decided:   December 24, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina; Thomas H. Johnson, Jr., GRAY JOHNSON BLACKMON
LEE & LAWSON, LLP, Greensboro, North Carolina, for Appellants.
Ripley Rand, United States Attorney, Terry M. Meinecke,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            After     the       district    court     denied       their    motions    to

suppress evidence, Ernesto Williams Pollard and Ruben Dutervil

pled guilty pursuant to plea agreements to one count each of

possession with intent to defraud of fifteen or more counterfeit

or unauthorized access devices, in violation of 18 U.S.C. §§ 2,

1029(a)(3),       (c)(1)     (2012).         The     district       court    calculated

Pollard’s Guidelines range under the U.S. Sentencing Guidelines

Manual (2013) at thirty-three to forty-one months’ imprisonment

and   sentenced     him     to    thirty-five      months’     imprisonment.           The

court    calculated       Dutervil’s       Guidelines       range    at     eighteen   to

twenty-four months’ imprisonment and sentenced him to twenty-one

months’ imprisonment.             In their plea agreements, Pollard and

Dutervil    (“Appellants”)         preserved       the     right    to     challenge   on

appeal    the    denial    of    their     motions    to    suppress.        Appellants

contend that the district court erred in denying their motions

to suppress and abused its discretion in imposing sentence.                            We

affirm.



                                            I.

            In      reviewing        the     district        court’s        denial     of

Appellants’ suppression motions, we review the court’s factual

findings    for    clear    error    and     its    legal    conclusions       de   novo.

United    States    v.    McGee,    736 F.3d 263,    269     (4th    Cir.    2013),

                                            3
cert. denied,      134 S. Ct. 1572    (2014).         Because      the    district

court denied Appellants’ motions, we construe the evidence in

the light most favorable to the Government.                      Id.     We also defer

to   the         district      court’s           credibility           determinations.

United States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008).

            After reviewing the record and the parties’ briefs, we

conclude    that    the     district       court      did   not    err     in    denying

Appellants’ motions to suppress.                 A vehicle driven by Dutervil

in which Pollard was a passenger left a gas station parking lot

after midnight and traveled less than one block before stopping

in the roadway on a two-lane road.                      The vehicle’s emergency

blinkers were then activated, and Dutervil leaned out of the

vehicle and gesticulated in a manner suggesting that he needed

assistance.       Sergeant Stillwell and Officer Rowland stopped to

assist,    and    Stillwell    observed         marijuana    seeds       and    residue,

cash, computers, and telephones in the vehicle’s interior and

smelled the odor of raw marijuana emanating from the vehicle.

Credit and gift cards and a magnetic card reader and writer were

later seized from the vehicle.

            Appellants      argue    that       the    officers    had    neither    the

requisite   reasonable       suspicion         nor    probable    cause    to    justify

stopping and detaining the vehicle and, thus, that the evidence

against them was the product of an illegal seizure and search.

Contrary to Appellants’ assertion, however, the officers did not

                                           4
need to have reasonable suspicion or probable cause when they

stopped their patrol cars behind the vehicle driven by Dutervil.

              An officer’s stop to assist a vehicle stopped in a

roadway does not typically implicate the Fourth Amendment as a

“seizure” requiring probable cause.                     See Florida v. Bostick, 501
U.S. 429, 434 (1991); United States v. Jones, 678 F.3d 293, 298-

300 (4th Cir. 2012); see also South Dakota v. Opperman, 428 U.S.
364,    370    n.5     (1976)      (“The     standard       of    probable       cause    is

peculiarly        related     to   criminal        investigations,         not    routine,

noncriminal procedures.”).              Here, the vehicle had come to a stop

on the roadway under circumstances indicating that assistance

was required, and the officers parked their patrol cars behind

the    vehicle      and     approached      it    to     render    assistance.           The

officers      did    not    display   their       weapons    or    touch    Dutervil      or

Pollard,      and    their    patrol       cars    did    not     impede    the    stopped

vehicle from leaving the scene.                     Because the vehicle and its

occupants were neither stopped nor seized, the officers’ actions

did not implicate the Fourth Amendment.

              We further conclude that the officers’ post-approach

investigation of Dutervil’s identity and the vehicle as a safety

measure     was     lawful    because      these    actions       occurred       while   the

officers were acting in a community-caretaking capacity.                                 See

Cady   v.     Dombrowski,       413 U.S. 433,    441,     443,   446-47     (1973)

(articulating an exception to warrant searches in the case of

                                             5
police      officers’      interactions           with     motor     vehicles      when    the

officers      are        not   engaged        in      a     criminal        investigation).

Accordingly,         their      acts        in       obtaining       and     investigating

Dutervil’s license and registration did not violate the Fourth

Amendment as to Dutervil or Pollard. *



                                             II.

              Appellants also challenge their sentences.                           We review

Appellants’        sentences     for    reasonableness             “under    a   deferential

abuse-of-discretion standard.”                   Gall v. United States, 552 U.S.
38,    41,    51    (2007).           We     first        review    the     sentences      for

significant procedural error, and, if the sentences are free

from       such     error,      we      then         consider        their       substantive

reasonableness.           Id. at 51.        Appellants do not contend that the

district     court       committed     any       significant       procedural      error       in

imposing their sentences.

              Substantive            reasonableness            is         determined           by

considering        the    totality     of    the      circumstances.             Id.      If    a

sentence     is    within      the   properly         calculated      Guidelines       range,

this court applies a presumption on appeal that the sentence is

       *
        We decline to consider Appellants’ suggestion that
Stillwell’s stated reason for checking Dutervil’s license and
vehicle registration was pretextual because this contention is
raised for the first time in their reply brief.      Yousefi v.
INS, 260 F.3d 318, 326 (4th Cir. 2001) (per curiam).



                                                 6
substantively reasonable.                United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).                Such a presumption is rebutted only if

Appellants     show       “that     the[ir]         sentence[s]       [are]         unreasonable

when   measured        against        the      [18        U.S.C.]    § 3553(a)               [(2012)]

factors.”          United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

              Appellants       claim      summarily         that    their       sentences           are

unreasonable        because       the     district         court    failed          to       consider

probationary        sentences.            We    reject       this    contention               because

Appellants do not point to the existence of any facts in the

record to support it.

              To    the    extent       that    Appellants          are    suggesting              that

their sentences are substantively unreasonable because sentences

of probation would have achieved the purposes of sentencing in

their cases, we reject this contention because it essentially

asks   this    court      to   substitute           its    judgment       for    that         of    the

district court.           While this court may have weighed the § 3553(a)

factors     differently         had      it    imposed        sentence         in    the       first

instance,     we     defer     to   the     district        court’s       decisions           that    a

thirty-five-month            sentence         and     a     twenty-one-month                 sentence

achieved the purposes of sentencing in Pollard’s and Dutervil’s

cases, respectively.            See Gall, 552 U.S. at 51 (explaining that

appellate      courts      “must        give    due       deference       to    the          district

court’s     decision       that       the      § 3553(a)       factors,         on       a    whole,

                                                7
justify”   the    sentence     imposed).    In   light       of   the   “extremely

broad” discretion afforded to a district court in determining

the weight to be given each of the § 3553(a) factors in imposing

sentence, United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011), Appellants fail to overcome the presumption on appeal

that    their     within-Guidelines        sentences     are       substantively

reasonable.

           Accordingly, we affirm the district court’s judgments.

We   dispense    with   oral    argument   because     the    facts     and   legal

contentions      are   adequately   presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       8